Case 6:20-cv-00023-NKM-RSB Document 42 Filed 09/18/20 Page 1 of 3 Pageid#: 403




                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                           Lynchburg Division


   STUDENT A, STUDENT B, STUDENT C,
   and STUDENT D, individually and on                              Case No. 6:20-cv-00023-NKM
   behalf of all others similarly situated,

                  Plaintiffs,                                      ORAL ARGUMENT REQUESTED

                          v.

   LIBERTY UNIVERSITY, INC., d/b/a
   LIBERTY UNIVERSITY,

                  Defendant.


                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND
             APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL

                 Plaintiffs Student A, Student B, Student C, and Student D (collectively, “Plaintiffs”),

 hereby move the Court, pursuant to Rules 23(a), 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the

 Federal Rules of Civil Procedure, for an Order certifying a class defined as:

                 All students who paid fees (including but not limited to campus fees, room, board,
                 parking, and other fees as broadly defined herein) in connection with enrollment in
                 live, on-campus classes at Liberty University for the Spring 2020 semester.

 (FAC, Dkt. No. 17 ¶ 60) and appointing the named Plaintiffs as Class Representatives. Plaintiffs

 also move, pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, for the appointment of

 MichieHamlett PLLC; DiCello Levitt Gutzler LLC; and Matthew S. Miller LLC, as Class Counsel.

                 In support of their motion, Plaintiffs submit their contemporaneously-filed Memorandum

 of Law, which demonstrates that (1) the proposed Class is so numerous that joinder of all class

 members is impracticable; (2) there are questions of law or fact common to the Class; (3) Plaintiffs’

 claims are typical of the claims of the other members of the proposed Class they seek to represent;




 {00663948-1 }
Case 6:20-cv-00023-NKM-RSB Document 42 Filed 09/18/20 Page 2 of 3 Pageid#: 404




 (4) Plaintiffs and their counsel will fairly and adequately protect the interests of the proposed

 Class; (5) the questions of law or fact common to the members of the proposed Class predominate

 over any questions affecting only individual Class members; and (6) class treatment is superior to

 other available methods for fairly and efficiently adjudicating the controversy.

                 WHEREFORE, Plaintiffs respectfully request that the Court issue an Order (i) certifying

 the proposed Class pursuant to Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules

 of Civil Procedure, (ii) appointing the named Plaintiffs as Class Representatives, and (iii)

 appointing the undersigned counsel as Class Counsel, pursuant to Rule 23(g) of the Federal Rules

 of Civil Procedure.

 Dated: September 18, 2020                                  Respectfully submitted,


                                                            /s/ E. Kyle McNew__________________
                                                            E. Kyle McNew (VSB No. 73210)
                                                            J. Gregory Webb (VSB No. 38157)
                                                            Lisa S. Brook (VSB No. 35661)
                                                            MICHIEHAMLETT
                                                            310 4th Street, NE
                                                            P.O. Box 298
                                                            Charlottesville, Virginia 22902
                                                            Tel.: 434-951-7231
                                                            Fax: 434-951-7254
                                                            kmcnew@michiehamlett.com
                                                            gwebb@michiehamlett.com
                                                            lbrook@michiehamlett.com

                                                            Adam J. Levitt*
                                                            Amy E. Keller*
                                                            Laura E. Reasons*
                                                            DICELLO LEVITT GUTZLER LLC
                                                            Ten North Dearborn Street, Sixth Floor
                                                            Chicago, Illinois 60602
                                                            Tel.: 312-214-7900
                                                            alevitt@dicellolevitt.com
                                                            akeller@dicellolevitt.com
                                                            lreasons@dicellolevitt.com



 {00663948-1 }                                          2
Case 6:20-cv-00023-NKM-RSB Document 42 Filed 09/18/20 Page 3 of 3 Pageid#: 405




                                                    Matthew S. Miller*
                                                    MATTHEW S. MILLER LLC
                                                    77 West Wacker Drive, Suite 4500
                                                    Chicago, Illinois 60601
                                                    Tel.: 312-741-1085
                                                    mmiller@msmillerlaw.com

                                                    *Admitted Pro Hac Vice

                                                    Counsel for Plaintiffs and the Proposed
                                                    Class




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed using the Court’s CM/ECF electronic filing
 system on September 18, 2020, which will cause a notice of such filing to all counsel of record.


                                                    /s/ E. Kyle McNew




 {00663948-1 }                                  3
